 1                                UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 2
 3    BAY.ORG, et al.,                                         Case No. 1: 17-cv-01176-LJO-EPG

 4                        Plaintiffs,
                                                            ORDER RE REQUEST TO STAY CASE
 5            v.                                            FOR 30 DAYS (ECF NO. 105)
 6    DAVID BERNHARDT, et al.,

 7                        Defendants,

 8           and

 9    STATE WATER CONTRACTORS, et al.,

10                        Defendant-Intervenors.

11
12           This matter is before the Court on Plaintiffs’ Unopposed Motion for an Immediate Stay of
13   Proceedings for 30 Days. Plaintiffs request a stay of proceedings, including the deadlines set forth in
14   the Court’s January 31, 2019 Order [ECF No. 86], as amended by the Court’s March 11, 2019 Order
15   [ECF No. 96], in light of the U.S. Bureau of Reclamation and California Department of Water
16   Resources’ letter formally withdrawing their Biological Assessment for the proposed WaterFix
17   project and requesting that the U.S. Fish & Wildlife Service withdraw its Biological Opinion issued
18   under Section 7 of the Endangered Species Act. For good cause shown, it is hereby ORDERED that
19   Plaintiffs’ unopposed motion is GRANTED. The parties shall file with the Court a joint status report
20   on or before May 24, 2019, reflecting their respective positions on (i) Plaintiffs’ pending claim and
21   (ii) how the Court should proceed procedurally with this lawsuit. If the parties cannot agree to a joint
22   status report, the parties shall file separate status reports.
23
     IT IS SO ORDERED.
24
25       Dated:     May 3, 2019                                /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
26
27
28
